ORDER

PER CURIAM.
Plaintiff appeals from a judgment in defendants’ favor granting defendants’ motion for summary judgment on Counts I and II of her amended petition and defendants’ motion to dismiss Count III of her amended petition. On appeal plaintiff challenges the disposition of Count III. We affirm.
The trial court made extensive findings of fact and conclusions of law supporting its judgment. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).